Title: Robert Hunter Morris to the Assembly Committee, 19 May 1755
From: Morris, Robert Hunter
To: Pennsylvania Assembly Committee,Franklin, Benjamin


Gentlemen
Philada: May 19: 1755.
I herewith send you a letter I received on fryday last from Genl. Braddock desiring my assistance to Mr. Leslie who he has sent into this Province to Purchase a quantity of oats for the use of the army under his command, part of which Mr. Leslie tells me he has given directions to contract for in the back countys. I cannot but think it will be for the Honour of this Province to furnish the forage wanted and therefore recomend the thing to you and desire you will let me know what you do in this affair, that I may govern myself accordingly as to the General’s request to supply Mr. Leslie with Money. I am Gentlemen Your Most Humble Servant
Robt: H: Morris
To Isaac Norris, Evan Morgan, Joseph Fox Esqrs. and others committees of the Assembly of Pensilvania

 Endorsed: Philada May 19 1755 Governr Morris Letter to the Committee of Assembly
